DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 08/30/2019 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. Specifically reference DE102014208843A1 has no explanation as to its relevance and no part of the reference provided is in English.

Claim Interpretation
The term slide is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a guiding surface (such as a feeding mechanism) along which something slides” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/slide).
The term silverware is being interpreted under its plain meaning, as defined by Merriam-Webster as: “knives, forks, spoons, etc. made of steel or other materials” (accessed 02/23/2021 from https://dictionary.cambridge.org/us/dictionary/english/silverware), also known as cutlery.
 The term rack is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a framework, stand, or grating on or in which articles are placed” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/rack).
The term basket is being interpreted under its plain meaning, as defined by Merriam-Webster as: “a receptacle made of interwoven material (such as osiers)” (accessed 02/23/2021 from www.merriam-webster.com/dictionary/basket).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 14, applicant states “wire rack passes through… from the second stowed position” it is unclear if in the second stowed position the second rack passes through the front of the first rack, or if upon movement from the second stowed position to a second deployed position the second rack passes through the front side of the first rack. It is believed that applicant means the latter, not the former, and as such the claim limitation will be interpreted thusly. Furthermore, it is unclear as to how the wire rack is within the outer periphery of the first wire rack and while also passing through a front side of the first wire rack. It is believed that 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 2, 4, 6, 8-9, 12-13, 15-16, & 19-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kulkarni (US20170224189A1).
Regarding claims 1, 8-9, 16, & 20, Kulkarni discloses a dishwasher (Fig.1) comprising: a tub (Fig.2 ref 104); a first wire rack (Fig.2 ref 132, see also [0008]); a slide mechanism that connects the first rack to the tub [0007-0008] such that the first rack is capable of being positioned in a stowed position (inside the tub [0007-0008]) and a deployed position (outside the tub [0008]); a second wire rack (see Figs.3 & 10 refs 172, see also [0008], which reads on both basket and rack as articles are capable of being placed within the wireframe), although Fig.3 is made with reference to the bottom rack it is understood that the same construction is utilized for the top rack as well [0032]; a slide mechanism that connects the second rack to the first rack (Fig.6 refs 190 & 192, see also [0038-0039]) such that the second rack is capable of being 
Regarding claims 2 and 15, Kulkarni teaches the dishwasher of claims 1 and 8 respectively, wherein the rollers and rails read on slides as the racks are slid (guided) upon them (Fig.2 refs 120 & 134).
Regarding claims 4 and 12, Kulkarni teaches the dishwasher of claims 1 and 8 respectively, wherein the second stowed position of the wire rack is disposed within an outer periphery of the first wire rack (see Fig.10).
Regarding claim 6, Kulkarni teaches the dishwasher of claim 1, wherein when the first rack is in the deployed position, so too is the second rack (see Fig.10 showing the second rack within the first along with [0024]).
Regarding claim 13, Kulkarni teaches the dishwasher of claim 12, wherein the second wire rack extends from a front side to a back side of the first wire rack when in a stowed position (see Fig.10 specifically ref 172 on left side which extends from a front handle region to a rear portion of the dishwasher).
Regarding claim 19, Kulkarni teaches the dishwasher of claim 16, wherein the when first rack is in the deployed position the second rack is also in the deployed position relative to the 
Regarding claim 21, Kulkarni teaches the dishwasher of claim 20 wherein the first rack and second rack travel in the same direction when moving from the first and second stowed position to the first and second deployed position (see Figs.3 & 10 showing the second rack is disposed in the first rack, thus their direction of movement is the same).

Claim(s) 8, 11-19, & 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buehlmeyer et al. (US20090140619A1).
Regarding claims 8, 11-19, & 21, Buehlmeyer discloses a dishwasher (Fig.1) with a tub (ref 2); a first wire rack (ref 7, [0002]) positionable between a deployed (position in Fig.1, also [0022]) and stowed position (see position of ref 12 for clarity in conjunction with [0022]) both positions being different; a second wire rack (ref 5, [0002]) carried with the first rack between the first stowed and deployed positions [0025]; a slide mechanism that connects the first rack to the second rack (refs 9 and 10) so that the second basket is positionable between a second deployed and stowed position [0023, 0025] such that the second deployed position projects outwardly and away from a front side (ref 6) the first rack (Fig.1) and the second rack is capable of translating with the first [0025]; the second rack is within an outer periphery of the first rack and extends from a front side to a back side of the first rack (Fig.1, also [0024]); the second rack is capable of being in the deployed position while the first rack is stowed [0025] and both racks are capable of being the deployed position (Fig.1); the direction of travel of both racks from their stowed position to their deployed position is the same (see Fig.1, also [0025]). The rollers and rails of Buehlmeyer reading on a slide as the rack is slid upon them [0013, 0027].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 5, 7, 10-11, 14, & 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kulkarni (US20170224189A1) as applied to claims 1, 8, 13, 16 above, and further in view of Buehlmeyer et al. (US20090140619A1).
Regarding claims 3, 7, & 10, Kulkarni teaches the dishwasher of claims 1 and 8 further comprising a removable silverware basket [0024], however Kulkarni discloses that the silverware basket is on the lower rack. Further Kulkarni does not teach that the basket is capable of being removed from the second rack, as they are the same element. However, the configuration of having a silverware basket within an upper rack is known in the art as evidenced by Buehlmeyer.
Buehlmeyer discloses a dishwasher (abstract) with an upper rack having a cutlery (silverware) basket disposed within the rack (see Fig.1 ref 5). The basket is detachably removable to the top rack (see Fig.1) for more ergonomic loading and removal of crockery and cutlery [0010]. Buehlmeyer and Kulkarni are analogous in the art of dishwashers. 
It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the second rack of Kulkarni to include the removable silverware basket within the second rack in order to provide more ergonomic loading and unloading of crockery.
Regarding claims 5, 11, 14, & 17-18 Kulkarni teaches the dishwasher of claims 1, 8, 13, and 16, but does not disclose the second rack being in a deployed position when the first rack is in a stowed position, the second rack travel/projecting through the front side of the first rack when in the deployed position. However such a configuration is known in the art when describing the movement of a loading device within a rack, as evidenced by Buehlmeyer.

It would have been obvious to a person having ordinary skill in the art, before the effective filing, to modify the rack of Kulkarni to use the configuration of Buehlmeyer, replacing the pins with the rails and rollers of Buehlmeyer to thereby allow the second rack to be extracted without the first rack being moved (Buehlmeyer [0025]), as shown by Fig. 1 of Buehlmeyer. The modification would allow a user easier access (Buehlmeyer abstract) to the rack for loading and unloading purposes, as is desired by Kulkarni (abstract). Thus, the modification provides the second rack being disposed in a deployed position even when the first rack is in the stowed position, wherein the second wire rack passes through and projects through a front side of the first wire rack. Further, the direction of travel for the first and second deployed positions from the first and second stowed positions are the same.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Basme et al. (WO2018188879A1) discloses a dishwasher with a rack having multiple .
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bretaud et al. (FR2958145A1), Kauffman et al (US3466109A), Welch (US20050133063A1) all disclose a rack connected to another rack via a rail, guide mechanism and sometimes bracket.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Bujak et al. (DE102013013649A1) discloses a dishwasher with a sing guide rail assembly (Fig.4) which connects two racks to each other and the tub (see Fig.2 refs 22 and 14)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773.  The examiner can normally be reached on Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711